Citation Nr: 1746853	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1992, from May 1997 to January 1998, and from March 2003 to June 2009.  His service decorations include a Purple Heart medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the claims file is currently held by the RO in Lincoln, Nebraska.

This case was previously before the Board in November 2014, August 2015 and January 2017 when it was remanded for additional development by the originating agency.  The case has now returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2017, the Board remanded the appeal to obtain outstanding VA treatment records and for a VA examination that complied with the factors identified in Correia v. McDonald, 28 Vet. App. 158 (2016).  Although such development was completed, there is no indication that the AOJ has readjudicated the appeal as no supplemental statement of the case has been issued, see 38 C.F.R. § 19.31(c) (2016), and in a September 2017 informal hearing presentation, the representative requested that the AOJ readjudicate the appeal and issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




